—Determination unanimously confirmed without costs and petition dismissed. Memorandum: There was substantial evidence to support each of the findings made by the Hearing Officer and approved by respondent Board of Education. Although there was conflicting testimony at the hearing, the Hearing Officer chose to credit the testimony of the students and we may not " 'reject the choice made by the Board where the evidence is conflicting and room for choice exists’ ” (State Div. of Human Rights v Columbia Univ., 39 NY2d 612, 616, cert denied sub nom. Gilinsky v Columbia Univ., 429 US 1096, quoting Matter of Stork Rest. v Boland, 282 NY 256, 267). We also reject petitioner’s claim that the penalty of termination was excessive. In light of all the circumstances, the penalty was not " 'so disproportionate to the offense * * * as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Siracuse, J.) Present—Denman, P. J., Callahan, Balio, Boomer and Boehm, JJ.